313 F.2d 638
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SOUTHWIRE COMPANY, Respondent.
No. 20008.
United States Court of Appeals Fifth Circuit.
March 6, 1963.

Petition for Enforcement of an Order of the National Labor Relations Board.
Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, Alfred Brummel, Atty., Washington, D.C., Stuart Rothman, Gen. Counsel, Warren M. Davison, Atty., National Labor Relations Bd., for petitioner.
Frank M. Swift, Atlanta, Ga., Smith, Swift, Currie, McGhee & Hancock, Atlanta, Ga., Holderness & Word, Carrollton, Ga., for respondent.
Before JONES and BELL, Circuit Judges, and GROOMS, District Judge.
PER CURIAM.


1
In this proceeding for the enforcement against the respondent of an order of the petitioner, National Labor Relations Board, the only question before us is whether there is substantial evidence on the record as a whole to sustain the Board's findings.  No purpose would be served by a recital of the evidence or of the fact issues which were resolved by the Board.  There is substantial evidence to support the findings.  The Board's order will be


2
Enforced.